 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 129 
In the House of Representatives, U. S.,

February 11, 2009
 
RESOLUTION 
Recognizing the historical significance of the Merced Assembly Center to the Nation and the importance of establishing an appropriate memorial at that site to serve as a place for remembering the hardships endured by Japanese-Americans, so that the United States remains vigilant in protecting our Nation’s core values of equality, due process of law, justice, and fundamental fairness. 
 
 
Whereas, on February 19, 1942, President Franklin D. Roosevelt signed Executive Order No. 9066, authorizing the forced internment of both United States citizens and legal residents of Japanese ancestry during World War II; 
Whereas in the largest single relocation of individuals in the history of our Nation, approximately 120,000 Japanese-Americans were forced into internment camps by the United States Government in violation of their fundamental constitutional rights; 
Whereas due to this unjust internment, these Japanese-Americans faced tremendous hardships, such as family separation, the loss of their homes, businesses, jobs, and dignity; 
Whereas following Executive Order No. 9066, Japanese-Americans in parts of Washington, Oregon, California, and southern Arizona were ordered to report to assembly centers before being removed to more permanent war relocation centers; 
Whereas the Merced Assembly Center, located in Merced, California, was the reporting site for 4,669 Japanese-Americans; 
Whereas as a young child, United States Congressman Mike Honda and his family were held at the Merced Assembly Center prior to being interned in Amache, Colorado, and his public career has been dedicated to educating and preventing this type of injustice from reoccurring; 
Whereas in 1998, then Assembly member Mike Honda authored the World War II Internment of Japanese-Americans: California Civil Liberties Public Education Act, which became California public law in 1999 and serves as an important program to educate the public about the internment; 
Whereas February 19th, the 67th anniversary of Executive Order No. 9066, is known as the Day of Remembrance; 
Whereas the Merced Assembly Center Commemorative Committee has been charged with the task of establishing a memorial to recognize the historic tragedy that took place at the Merced Assembly Center; and 
Whereas the unveiling ceremony for the memorial at the Merced Assembly Center will take place on February 21, 2009: Now, therefore, be it  
 
That the House of Representatives recognizes the historical significance of the Merced Assembly Center to the Nation and the importance of establishing an appropriate memorial at that site to serve as a place for remembering the hardships endured by Japanese-Americans, so that the United States remains vigilant in protecting our Nation's core values of equality, due process of law, justice, and fundamental fairness. 
 
Lorraine C. Miller,Clerk.
